                                                                 1
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8                    UNITED STATES DISTRICT COURT
                                                                 9                  NORTHERN DISTRICT OF CALIFORNIA
                                                                10                            OAKLAND DIVISION
                                                                11
                    JAMBOREE CENTER, 4 PARK PLAZA, SUITE 1100
PAYNE & FEARS LLP




                                                                12 GOLDEN STATE ORTHOPAEDICS,               Case No. 4:14-cv-03073-PJH
                                                                   INC., a California Corporation           Related to Case No. 4:16-cv-05079-PJH
                           IRVINE, CALIFORNIA 92614




                                                                13
                              ATTORNEYS AT LAW




                                                                                Plaintiff,                  [PROPOSED] ORDER TO DISMISS
                                 (949) 851-1100




                                                                14                                          WITH PREJUDICE PURSUANT TO
                                                                         v.                                 FEDERAL RULE OF CIVIL
                                                                15                                          PROCEDURE 41(a)(1)(A)(ii)
                                                                   HOWMEDICA OSTEONICS
                                                                16 CORPORATION dba “STRYKER                 Complaint Filed: July 7, 2014
                                                                   ORTHOPAEDICS,” a New Jersey”             FAC Filed:       October 7, 2016
                                                                17 Corporation, and DOES 1 through 100,
                                                                18             Defendants.
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                                   Case No. 4:14-cv-03073-PJH
                                                                                      [PROPOSED] ORDER TO DISMISS WITH PREJUDICE
                                                                 1            Pursuant to the Joint Stipulation For Dismissal With Prejudice Pursuant To
                                                                 2 Federal Rule Of Civil Procedure 41(a)(1)(A)(ii) submitted by Plaintiff Golden State
                                                                 3 Orthopaedics, Inc. and Defendant Howmedica Osteonics Corporation, and for good
                                                                 4 cause shown, it is hereby ORDERED that the entire action, including Plaintiff’s
                                                                 5 complaint and all causes of action alleged therein, is hereby dismissed with
                                                                 6 prejudice pursuant to Federal Rule Of Civil Procedure 41(a)(1)(A)(ii). Each party
                                                                 7 shall bear its own attorneys’ fees and costs.                     S DISTRICT
                                                                                                                                   TE           C
                                                                                                                                 TA
                                                                 8




                                                                                                                                                   O
                                                                                                                             S




                                                                                                                                                    U
                                                                                                                           ED




                                                                                                                                                     RT
                                                                                                                                               ERED




                                                                                                                       UNIT
                                                                                                                                       O ORD
                                                                 9 DATED: January 30, 2019                                      IT IS S




                                                                                                                                                       R NIA
                                                                                                             The Honorable Phyllis            HaJ.
                                                                                                                                                miltoHamilton
                                                                                                                                                     n
                                                                10                                                                  hyllis J.




                                                                                                                        NO
                                                                                                                            Judge P




                                                                                                                                                      FO
                                                                                                             Judge of the United States District Court for




                                                                                                                        RT




                                                                                                                                                      LI
                                                                11                                           the Northern EDistrict         of OCalifornia



                                                                                                                           H




                                                                                                                                                   A
                                                                                                                           RN                        C
                                                                                                                                                   F
                    JAMBOREE CENTER, 4 PARK PLAZA, SUITE 1100
PAYNE & FEARS LLP




                                                                                                                               D      IS T RIC T

                                                                12
                           IRVINE, CALIFORNIA 92614




                                                                13 Submitted by:
                              ATTORNEYS AT LAW


                                 (949) 851-1100




                                                                14 Jeffrey K. Brown, Bar No. 162957
                                                                   jkb@paynefears.com
                                                                15 Erik M. Andersen, Bar No. 220513
                                                                   ema@paynefears.com
                                                                16 PAYNE & FEARS LLP
                                                                   Jamboree Center, 4 Park Plaza, Suite 1100
                                                                17 Irvine, California 92614
                                                                   Telephone: (949) 851-1100
                                                                18 Facsimile: (949) 851-1212
                                                                19 Attorneys for GOLDEN STATE ORTHOPAEDICS, INC.
                                                                20 Robert B. Milligan, Bar No. 217348
                                                                   rmilligan@seyfarth.com
                                                                21 D. Joshua Salinas, Bar No. 282065
                                                                   jsalinas@seyfarth.com
                                                                22 SEYFARTH SHAW LLP
                                                                   2029 Century Park East, Suite 3500
                                                                23 Los Angeles, California 90067-2031
                                                                   Telephone: (310) 277-7200
                                                                24 Facsimile: (310) 210-5219
                                                                25 Attorneys for HOWMEDICA OSTEONICS CORPORATION a subsidiary of
                                                                   STRYKER CORPORATION
                                                                26
                                                                     4830-7419-4309.1
                                                                27
                                                                28
                                                                                                                -2-                                Case No. 4:14-cv-03073-PJH
                                                                                            [PROPOSED] ORDER TO DISMISS WITH PREJUDICE
